1. Where a bill of exceptions is signed neither by the plaintiffs in error nor their counsel, the writ of error will be dismissed. (R.)2. Nor can this defect be cured by a proposition from counsel to sign the bill of exceptions after it has reached this court. (R.)Practice in the Supreme Court. July Term, 1876.When this case was called, counsel for defendant moved to dismiss the writ of error because the bill of exceptions as certified by the judge and the clerk, was signed by no one. Counsel for plaintiffs in error, to cure this omission, proposed to sign either their own names or the names of the counsel who appeared in the record to have represented the case in.the court *530below. This the court refused to permit, and dismiss the case, enunciating the principles embraced in the above head-notes.